DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
	
Status of the Application
2.	Claims 1-19 are pending in this application (16/577,251), as Applicant has filed a Request for Reconsideration under 37 CFR 1.111 on 06/10/2021, following the Non-Final Rejection office action dated 04/02/2021.    
	Claims 1, 17, and 18 have been amended.
	(Please see pages 2-5 of Claims, filed by Applicant on 06/10/2021)
	Applicant's submissions have been entered.   

Claim Rejections - 35 USC § 101 
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

As to claim 17, the claim recites "A client … configured to: 
send…;
receive…;
transmit…; and
receive… .” which makes the claim software per se, because a “client” can be interpreted as a software program to perform the listed software operations, and therefore not statutory under 35 USC 101. 

Claim 17 is, therefore, rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differencesbetween the claimed invention and the prior art are such that the claimed invention as a wholewould have been obvious before the effective filing date of the claimed invention to a personhaving ordinary skill in the art to which the claimed invention pertains. Patentability shall notbe negated by the manner in which the invention was made. 
6 	Claims 1-8, and 16-19 are rejected under AIA  35 U.S.C. 103 as being un-patentable by Culter (US 2013/0111457 A1; Pub. Date: May. 2, 2013; Filed: Oct. 28, 2011; hereinafter Culter [cited by Applicant as a Prior Art in IDS filed on 06/10/2020]), in view of Wojcik et al. (US 2014/0317318 A1; Pub. Date: Oct. 23, 2014; Filed: Jun. 12, 2013; hereinafter Wojcik).
Regarding claim 1, Culter teaches:
(Currently Amended) A system [[for improved evaluation of one or more evaluation hardware boards,]] comprising a firmware repository server, the firmware repository server comprising (See, e.g., Culter, Fig. 1: FIRMWARE UPDATE IMAGE REPOSITORY 106; par. [0016]:  “.…In at least some embodiments, firmware updates images developed by the developer computers 102A-102N, while executing the firmware development tools 104A-104N, are stored to a firmware update image repository 106.”  Examiner Note (EN): Culter teaches:  a firmware update image repository 106.) a communication interface for connection to one or more client devices (See, e.g., Culter, Figs. 1, 7; par. [0029]:  “…The computer system 700 includes a processor 702 (which may be referred to as a central processor unit or CPU) EN:  Culter teaches:  computer system 700 includes a processor 702 that is in communication with a network interface 712.), wherein the firmware repository server comprises a plurality of firmware packages for the one or more evaluation hardware boards (See, e.g., Culter, Fig. 1; par. [0016]:  “…firmware updates images developed by the developer computers 102A-102N, while executing the firmware development tools 104A-104N, are stored to a firmware update image repository 106.”  EN: Culter teaches: firmware updates images [a plurality of firmware packages] developed by the developer computers 102A-102N are stored to a firmware update image repository 106.), and wherein the firmware repository server comprises a processor (See, e.g., Culter, Fig. 7: PROCESSOR 702; par. [0029]:  “…The computer system 700 includes a processor 702 (which may be referred to as a central processor unit or CPU) that is in communication with memory devices including secondary storage 704, read only memory (ROM) 706, and random access memory (RAM) 708, with an input/output (I/O) interface 710, and with a network interface 712..…”  EN:  Culter teaches:  computer system 700 includes a processor 702.), configured to: 

receive a firmware request for a user evaluation hardware board from a first of the client devices (See, e.g., Culter, Fig. 1; par. [0017]:  “As needed, the firmware update image repository 106 is able to respond to different firmware search requests with an appropriate firmware search response. …”  And, Culter, Fig. 1; par. [0020]: “…an unprogrammed device may be directly programmed via a special system, referred to as an ICT (in circuit tester) because the firmware images cannot program or reprogram themselves yet.  In this scenario, a composite image could be used to deploy firmware images for the first time.  The factory software could read the TOC, extract the self-describing components and copy the binary data directly to the firmware endpoints being programmed.”  EN:  Culter teaches:  firmware update image repository 106 responds to different firmware search requests to deploy firmware images via a special [user evaluation hardware board] to the firmware endpoints being programmed.);
search the plurality of firmware packages for compatible firmware packages (See, e.g., Culter, Fig. 1; par. [0017]:  “As needed, the firmware update image repository 106 is able to respond to different firmware search requests with an appropriate firmware search response. …”  EN:  Culter teaches:  firmware update image repository 106 responds to different firmware search requests.) for the user evaluation hardware board (See, e.g., Culter, Fig. 1; par. [0020]: “…an unprogrammed device may be directly programmed via a special system, referred to as an ICT (in circuit tester) because the firmware images cannot program or reprogram themselves yet.  In this scenario, a composite image could be used to deploy firmware images for the first time.  The factory software could read the TOC, extract the self-describing components and copy the binary data directly to the firmware endpoints being programmed.”  EN:  Culter teaches:  an unprogrammed device may be directly programmed via a special system, referred to as an ICT (in circuit tester) [user evaluation hardware board].);
generate a catalog of the compatible firmware packages (See, e.g., Culter, Fig. 1; pars. [0017] - [0019]:  “…The composite image framework (format rules) enables an arbitrary number of firmware update images to be packaged together as a self-describing aggregation of the arbitrary number of firmware update images.… each composite image output from the firmware composition tool 110 has a predetermined format including: 1) a single table of contents; and 2) at least one firmware image payload.  Briefly, the table of contents comprises a single header and at least one entry.…”  EN:  Culter teaches:  an arbitrary number of firmware update images packaged together as a self-describing aggregation of the arbitrary number of firmware update images, each composite image including: a table of contents [catalog] and at least one firmware image payload.) for the user evaluation hardware board (See, e.g., Culter, Fig. 1; par. [0020]: “…an unprogrammed device may be directly programmed via a special system, referred to as an ICT (in circuit tester) because the firmware images cannot program or reprogram themselves yet.  In this scenario, a EN:  Culter teaches:  an unprogrammed device may be directly programmed via a special system, referred to as an ICT (in circuit tester) [user evaluation hardware board].);
transmit firmware of the user selected firmware package to the first client device (See, e.g., Culter, Fig. 1; pars. [0018] - [0019]:  “…Although only one deployment computer 112 is shown, it should be understood that the system 100 could comprise a plurality of deployment computers, each with a firmware decomposition tool for unpacking and deploying received composite images to firmware endpoints. … each composite image output from the firmware composition tool 110 has a predetermined format including: 1) a single table of contents; and 2) at least one firmware image payload. …”  EN:  Culter teaches: deployment computers unpacking and deploying received composite images to firmware endpoints [client device], each composite image including: a table of contents [catalog] and at least one firmware image payload [firmware package].).

Culter does not appear to explicitly teach:
improved evaluation of one or more evaluation hardware boards,
transmit the generated catalog to the first client device;
receive, after the catalog has been transmitted, a request for a user selected firmware package from the catalog of compatible firmware packages; and
However, Wojcik (US 2014/0317318 A1), in an analogous art of updating device firmware, teaches:
improved evaluation of one or more evaluation hardware boards (See, e.g., Wojcik, par. [0117]:  “…peripheral device functions may also include (as non-limiting examples) wired and/or wireless communications, image capture and/or image EN:  Wojcik teaches: monitoring of various signals, evaluation of inputs from sensors [hardware boards], energy and/or signal enhancement.),
transmit the generated catalog to the first client device (See, e.g., Wojcik, par. [0124]:  “…a device user may be notified of firmware updates or may be presented with a catalog of firmware versions available.  The user may then select a desired firmware update for download and installation.”   EN:  Wojcik teaches: a device user is presented with a catalog of firmware versions available.);
receive, after the catalog has been transmitted, a request for a user selected firmware package from the catalog of compatible firmware packages (See, e.g., Wojcik, par. [0124]:  “…a device user may be notified of firmware updates or may be presented with a catalog of firmware versions available.  The user may then select a desired firmware update for download and installation.”   EN:  Wojcik teaches: a device user is presented with a catalog of firmware versions available, when the user selects a desired firmware update for download and installation.); and
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify Culter’s invention of a firmware repository server, by incorporating the teachings of Wojcik that teaches “improved evaluation of one or more evaluation hardware boards,” and “transmit the generated catalog to the first client device; receive, after the catalog has been transmitted, a request for a user selected firmware package from the catalog of compatible firmware packages;”  A person having ordinary skill in the art would have been motivated toward such a modification to improve Culter for: updating firmware executed by a protective case for an electronic device, the protective case including a circuitry for supplementing power for the electronic device. (See, e.g., Wojcik, par [0002]).  Culter and Wojcik are analogous arts directed generally to updating device firmware.

Regarding claim 2, Culter and Wojcik teaches: 
(Original) The system of claim 1 (please see claim 1 rejection),
wherein the request for firmware comprises an identifier of the user evaluation hardware board and each of the plurality of firmware packages comprises a compatibility identifier (See, e.g., Culter, Fig. 1; par. [0017]:  “…a firmware search request may specify a particular product identifier, one or more firmware component identifiers, or other identifiers to request firmware update images.  .…”  EN:  Culter teaches:  a firmware search request may specify a particular product identifier, one or more firmware component identifiers, or other identifiers to request firmware update images.).

Regarding claim 3, Culter and Wojcik teaches: 
(Original) The system of claim 1 (please see claim 1 rejection),
wherein the catalog comprises metadata of the compatible firmware packages (See, e.g., Culter, Figs. 4A, 4B; par. [0026]:  “FIGS. 4A and 4B show a composite image file format in accordance with at least some embodiments of the disclosure.  In FIG. 4A, a composite image file 400 is shown to comprise a table of contents 402 and at least one payload 404.  The table of contents 402 is shown in further detail in FIG. 4B.  More specifically, the table of contents 402 comprises a header 412, and at least one entry 414.  The header 412 may comprise fields such as a signature field 422, a composite image (CI) version field 424, a header length field 426, a number of entries field 428, a nesting level field 430, a TOC_CRC (Table of Contents Cyclic Redundancy Check) field 432, and a description field 434.  Meanwhile, each entry 414 may comprise an entry length field 442, a payload tag field 444, a data format field 446, a payload CRC (Cyclic Redundancy Check) payload length field 448, a payload offset field 450, a payload version field 452, and a payload description field 454.  Additional details regarding the content of each field is given hereafter.”  EN:  Culter teaches:  the table of contents 402 comprises a header 412, and at least one entry 414. The header 412 comprises fields [metadata] such as a signature field 422, a composite image (CI) version field 424, etc.).

Regarding claim 4, Culter and Wojcik teaches: 
(Original) The system of claim 1 (please see claim 1 rejection),
wherein the processor of the firmware repository server is additionally configured to determine, if a secondary application is required for the user selected firmware package, and in case the secondary application is required, to transmit the secondary application to the client device (See, e.g., Culter, Fig. 1; pars. [0016] - [0018]:  “FIG. 1 shows a system 100 in accordance with at least some embodiments of the disclosure.  As shown, the system 100 comprises a plurality of developer computers 102A-102N with corresponding firmware development tools 104A-104N. …As shown in FIG. 1, a firmware search request may be initiated by a distribution computer 108 that executes a firmware composition tool 110. …As shown, a composite image output from the firmware composition tool 110 is received by a deployment computer 112 with a firmware decomposition tool 114. …”  EN:  Culter teaches:  the system comprises a plurality of developer computers with corresponding firmware development tools, a firmware search request initiated by a distribution computer that executes a firmware composition tool, and a composite image output from the firmware composition tool received by a deployment computer.).


Regarding claim 5, Culter and Wojcik teaches: 
(Original) The system of claim 4 (please see claim 4 rejection), 
wherein the secondary application is configured for execution on the client device and for interfacing with the user selected firmware package when executed on the user evaluation hardware board (See, e.g., Culter, Fig. 1; pars. [0016] - [0018]:  “FIG. 1 shows a system 100 in accordance with at least some embodiments of the disclosure.  As shown, the system 100 comprises a plurality of developer computers 102A-102N with corresponding firmware development tools 104A-104N. …As shown in FIG. 1, a firmware search request may be initiated by a distribution computer 108 that executes a firmware composition tool 110. …As shown, a composite image output from the firmware composition tool 110 is received by a Culter, Fig. 1; par. [0020]: “…an unprogrammed device may be directly programmed via a special system, referred to as an ICT (in circuit tester) because the firmware images cannot program or reprogram themselves yet.  In this scenario, a composite image could be used to deploy firmware images for the first time.  The factory software could read the TOC, extract the self-describing components and copy the binary data directly to the firmware endpoints being programmed.”  EN:  Culter teaches:  the system comprises a plurality of developer computers with corresponding firmware development tools, a firmware search request initiated by a distribution computer that executes a firmware composition tool, and a composite image output from the firmware composition tool received by a deployment computer to deploy firmware images via a special system, referred to as an ICT (in circuit tester) [user evaluation hardware board].).


Regarding claim 6, Culter and Wojcik teaches: 
(Original) The system of claim 1 (please see claim 1 rejection),

Culter and Wojcik as combined, does not appear to explicitly teach: 
wherein the client device is one or more of a mobile computing device, a smart phone, and a tablet computer.

However, Wojcik (US 2014/0317318 A1), in the analogous art of updating device firmware, further teaches: 
wherein the client device is one or more of a mobile computing device, a smart phone, and a tablet computer (See, e.g., Wojcik, FIG. 2: device 200; par [0003]: “…Portable electronic devices may include smartphones, tablets, computers, cameras, video players, mobile communication devices, …”).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of Culter and Wojcik for updating firmware of a client device, by incorporating the additional  Wojcik that teaches “wherein the client device is one or more of a mobile computing device, a smart phone, and a tablet computer.”  A person having ordinary skill in the art would have been motivated toward such a modification of Culter and Wojcik, for: updating firmware executed by a protective case for an electronic device, the protective case including a circuitry for supplementing power for the electronic device. (See, e.g., Wojcik, par [0002]). Culter and Wojcik are analogous arts directed generally to updating device firmware.  


Regarding claim 7, Culter and Wojcik teaches: 
(Original) The system of claim 1 (please see claim 1 rejection),
wherein the user selected firmware package comprises compiled firmware (See, e.g., Culter, par. [0047]:  “Mechanisms for building payloads which may be native image format or may be in composite image format shall be independent of one another.  This is because source trees and compilers are different for each intelligent subsystem within an enclosure.  For example, a command line tool named "compose" or "comp" that is driven by makefiles and takes arguments from the makefile (or a script named by the makefile) may be employed to build a composite image.…”  EN:  Culter teaches:  a command line tool named "compose" or "comp" that is driven by makefiles and takes arguments from the makefile (or a script named by the makefile) may be employed to build a composite image by compilers.).


Regarding claim 8, Culter and Wojcik teaches: 
(Original) The system of claim 1 (please see claim 1 rejection),
further comprising a compiler, wherein the user selected firmware package comprises uncompiled firmware, the compiler being configured to compile the uncompiled firmware to obtain compiled firmware, and wherein the transmitted selected firmware package comprises the obtained compiled firmware (See, e.g., Culter, par. [0047]:  “Mechanisms for building payloads which may be native image format or may be in composite image format shall be independent of EN:  Culter teaches:  a command line tool named "compose" or "comp" that is driven by makefiles and takes arguments from the makefile (or a script named by the makefile) may be employed to build a composite image by compilers.).


Regarding claim 16, Culter and Wojcik teaches: 
(Original) The system of claim 1 (please see claim 1 rejection), further comprising the first client device, 
wherein the first client device is connectable to the user evaluation hardware board (See, e.g., Culter, par. [0011]:  “… if a first device couples to a second device, that connection may be through a direct electrical connection, through an indirect electrical connection via other devices and connections, through an optical electrical connection, or through a wireless electrical connection.”  And, Culter, Fig. 1; par. [0020]: “…an unprogrammed device may be directly programmed via a special system, referred to as an ICT (in circuit tester) …”  EN:  Culter teaches:  a first device couples to a second device through a direct electrical connection so that an unprogrammed device may be directly programmed via a special system, referred to as an ICT (in circuit tester) [user evaluation hardware board].).

Regarding claim 17, Culter teaches
(Currently Amended) A client for use in a system [[for improved evaluation of one or more evaluation hardware boards,]] comprising an interfacing host application (See, e.g., Culter, Figs. 1, 7; par. [0029]:  “…The computer system 700 includes a processor 702 (which may be referred to as a central processor unit or CPU) that is in communication with memory devices including secondary storage 704, read only memory (ROM) 706, and random access memory (RAM) 708, with an input/output EN:  Culter teaches:  computer system 700 includes a processor 702 that is in communication with an input/output (I/O) interface 710, and with a network interface 712.), configured to:
send a firmware request for a user evaluation hardware board to a firmware repository server (See, e.g., Culter, Fig. 1: FIRMWARE UPDATE IMAGE REPOSITORY 106; par. [0017]:  “As needed, the firmware update image repository 106 is able to respond to different firmware search requests with an appropriate firmware search response. …”  And, Culter, Fig. 1; par. [0020]: “…an unprogrammed device may be directly programmed via a special system, referred to as an ICT (in circuit tester) because the firmware images cannot program or reprogram themselves yet.  In this scenario, a composite image could be used to deploy firmware images for the first time.  The factory software could read the TOC, extract the self-describing components and copy the binary data directly to the firmware endpoints being programmed.”  EN:  Culter teaches:  firmware update image repository 106 responds to different firmware search requests to deploy firmware images via a special system, referred to as an ICT (in circuit tester) [user evaluation hardware board].);
receive a catalog of compatible firmware packages (See, e.g., Culter, Fig. 1; pars. [0017] - [0019]:  “…The composite image framework (format rules) enables an arbitrary number of firmware update images to be packaged together as a self-describing aggregation of the arbitrary number of firmware update images.… each composite image output from the firmware composition tool 110 has a predetermined format including: 1) a single table of contents; and 2) at least one firmware image payload.  Briefly, the table of contents comprises a single header and at least one entry.…”  EN:  Culter teaches:  an arbitrary number of firmware update images packaged together as a self-describing aggregation of the arbitrary number of firmware update images, each composite image including: a table of contents [catalog] and at least one firmware image payload.) for the user evaluation hardware board (See, e.g., Culter, Fig. 1; par. [0020]: “…an unprogrammed device may be directly programmed via a special system, referred to as an ICT (in circuit tester) because the firmware images cannot program or reprogram themselves yet.  In this scenario, a EN:  Culter teaches:  an unprogrammed device may be directly programmed via a special system, referred to as an ICT (in circuit tester) [user evaluation hardware board].);
receive firmware of the user selected firmware package (See, e.g., Culter, Fig. 1; pars. [0018] - [0019]:  “…Although only one deployment computer 112 is shown, it should be understood that the system 100 could comprise a plurality of deployment computers, each with a firmware decomposition tool for unpacking and deploying received composite images to firmware endpoints. … each composite image output from the firmware composition tool 110 has a predetermined format including: 1) a single table of contents; and 2) at least one firmware image payload. …”  EN:  Culter teaches: deployment computers unpacking and deploying received composite images to firmware endpoints, each composite image including: a table of contents and at least one firmware image payload [firmware package].).

Culter does not appear to explicitly teach:
improved evaluation of one or more evaluation hardware boards,
transmit, after the catalog has been received, a request for a user selected firmware package from the catalog of compatible firmware packages to the firmware repository server; and
However, Wojcik (US 2014/0317318 A1), in an analogous art of updating device firmware, teaches:
improved evaluation of one or more evaluation hardware boards (See, e.g., Wojcik, par. [0117]:  “…peripheral device functions may also include (as non-limiting examples) wired and/or wireless communications, image capture and/or image reproduction functions, monitoring of various signals, evaluation of inputs from sensors, energy and/or signal enhancement, operation and/or tuning of mechanical components, EN:  Wojcik teaches: monitoring of various signals, evaluation of inputs from sensors [hardware boards], energy and/or signal enhancement.),
transmit, after the catalog has been received, a request for a user selected firmware package from the catalog of compatible firmware packages to the firmware repository server (See, e.g., Wojcik, par. [0124]:  “…a device user may be notified of firmware updates or may be presented with a catalog of firmware versions available.  The user may then select a desired firmware update for download and installation.”   EN:  Wojcik teaches: a device user is presented with a catalog of firmware versions available, when the user selects a desired firmware update for download and installation.); and
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify Culter’s invention of a firmware repository server, by incorporating the teachings of Wojcik that teaches “improved evaluation of one or more evaluation hardware boards,” and “transmit, after the catalog has been received, a request for a user selected firmware package from the catalog of compatible firmware packages to the firmware repository server”  A person having ordinary skill in the art would have been motivated toward such a modification to improve Culter for: updating firmware executed by a protective case for an electronic device, the protective case including a circuitry for supplementing power for the electronic device. (See, e.g., Wojcik, par [0002]).  Culter and Wojcik are analogous arts directed generally to updating device firmware.


Claims 18 and 19:
Method Claim 18 and CRM Claim 19 are similar to rejected method Claim 1.
As such, Claims 18 and 19 are rejected under AIA  35 U.S.C. 103, as being un-patentable by Culter and Wojcik, for similar rationale.

 	Claims 9-12 are rejected under AIA  35 U.S.C. 103 as being un-patentable by Culter (US 2013/0111457 A1) and Wojcik (US 2014/0317318 A1), further in view of. Brockmann et al. (US 2010/0011134 A1; Pub. Date: Jan. 14, 2010; Filed: Jul. 9, 2008; hereinafter Brockmann),
Regarding claim 9, Culter and Wojcik teaches: 
(Original) The system of claim 1 (please see claim 1 rejection),
Culter and Wojcik combination does not appear to explicitly teach
further comprising a remote firmware editor, connected with the firmware repository server and configured to provide a graphical firmware editor.

However, Brockmann (US 2010/0011134 A1), in an analogous art of updating device firmware, teaches:
further comprising a remote firmware editor, connected with the firmware repository server and configured to provide a graphical firmware editor (See, e.g., Brockmann, Fig. 6; pars. [0067] – [0068]:  “FIG. 6 illustrates example firmware modules configurable by a user through an editor or graphical user interface (GUI).  Accordingly, the firmware module 308 can be made configurable by defining a module into multiple parts--part A 602, part B 604, and part C 606, as shown in the Figure.  The firmware module 308 can also be separated into multiple portions or pieces--piece A' 608, piece B' 610, and piece C 612 as shown in the Figure.  … The host 315 loads the parts/pieces onto the optoelectronic device 300.  The parts/pieces work together to perform tasks, log data, or retrieve data and/or information respectively. 
In one embodiment, the host 315 enables modification/configuration of the parts/pieces that correspond to control or configuration information of the optoelectronic device 300.  As shown in the Figure, such parts/pieces (e.g., part B 604, piece B' 610) can be configured by a user (e.g., user 332) utilizing an editor 614 or a GUI 616, both of which may correspond to the editor/GUI 330 of FIG. 3.  It is noted that the configured/modified part or piece implements an update in the firmware module 308. …”   EN:  Brockmann teaches: firmware modules configurable by a user through an editor or graphical user interface (GUI)). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of Culter and Wojcik for updating firmware of a client device, by further incorporating the teachings of Brockmann that teaches “further comprising a remote firmware editor, connected with the firmware repository server and configured to provide a graphical firmware editor.”.  A person having ordinary skill in the art would have been motivated toward such a modification of Culter and Wojcik, because: Typically, analysis and testing of optoelectronic devices require an associated firmware code to extract debug information when an error is encountered in the optoelectronic device.  The debugging process may necessitate loading of a new or an updated firmware code to take an appropriate debug action for the encountered error. (See Brockmann, par [0008]). Culter, Wojcik, and Brockmann are analogous arts directed generally to updating device firmware.  


Regarding claim 10, Culter, Wojcik, and Brockmann teaches: 
(Original) The system of claim 9 (please see claim 9 rejection),
wherein the remote firmware editor is configured to access a first firmware package of the plurality of firmware packages of the firmware repository server and to display source code firmware of the first firmware package to the user using the graphical firmware editor (See, e.g., Brockmann, Fig. 6; pars. [0067] - [0068]:  “FIG. 6 illustrates example firmware modules configurable by a user through an editor or graphical user interface (GUI).  Accordingly, the firmware module 308 can be made configurable by defining a module into multiple parts--part A 602, part B 604, and part C 606, as shown in the Figure.  The firmware module 308 can also be separated into multiple portions or pieces--piece A' 608, piece B' 610, and piece C 612 as shown in the Figure.  … The host 315 loads the parts/pieces onto the optoelectronic device 300.  The parts/pieces work together to perform tasks, log data, or retrieve data and/or information respectively. 
EN:  Brockmann teaches: firmware modules configurable by a user through an editor or graphical user interface (GUI)).


Regarding claim 11, Culter, Wojcik, and Brockmann teaches: 
(Original) The system of claim 9 (please see claim 9 rejection),
Culter does not explicitly teach
wherein the remote firmware editor is configured to create a new firmware package from user entry of firmware source code.

However, Brockmann (US 2010/0011134 A1), in the analogous art of updating device firmware, further teaches:
wherein the remote firmware editor is configured to create a new firmware package from user entry of firmware source code (See, e.g., Brockmann, Fig. 6; pars. [0067] - [0068]:  “FIG. 6 illustrates example firmware modules configurable by a user through an editor or graphical user interface (GUI).  Accordingly, the firmware module 308 can be made configurable by defining a module into multiple parts--part A 602, part B 604, and part C 606, as shown in the Figure.  The firmware module 308 can also be separated into multiple portions or pieces--piece A' 608, piece B' 610, and piece C 612 as shown in the Figure.  … The host 315 loads the parts/pieces onto the optoelectronic device 300.  The parts/pieces work together to perform tasks, log data, or retrieve data and/or information respectively. 
In one embodiment, the host 315 enables modification/configuration of the parts/pieces that correspond to control or configuration information of the optoelectronic EN:  Brockmann teaches: firmware modules configurable by a user through an editor or graphical user interface (GUI). It is noted that the configured/modified part or piece implements an update in the firmware module.). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of Culter, Wojcik, and Brockmann combination for updating firmware of a client device, by further incorporating the teachings of Brockmann that teaches “wherein the remote firmware editor is configured to create a new firmware package from user entry of firmware source code”.  A person having ordinary skill in the art would have been motivated toward such a modification of Culter, Wojcik, and Brockmann, to implement a user-defined feature/function. (See Brockmann, par [0039]). Culter, Wojcik, and Brockmann are analogous arts directed generally to updating device firmware.  


Regarding claim 12, Culter, Wojcik, and Brockmann teaches: 
(Original) The system of claim 9 (please see claim 9 rejection),
further comprising a compiler to compile edited or created firmware packages (See, e.g., Culter, par. [0047]:  “Mechanisms for building payloads which may be native image format or may be in composite image format shall be independent of one another.  This is because source trees and compilers are different for each intelligent subsystem within an enclosure.  For example, a command line tool named "compose" or "comp" that is driven by makefiles and takes arguments from the makefile (or a script named by the makefile) may be employed to build a composite image.…”  EN:  Culter teaches:  a command line tool named "compose" or "comp" that is driven by makefiles and takes arguments from the makefile (or a script named by the makefile) may be employed to build a composite image by compilers.).

8 	Claims 13-15 are rejected under AIA  35 U.S.C. 103 as being un-patentable by Culter (US 2013/0111457 A1) and Wojcik (US 2014/0317318 A1), further in view of Ginter et al. (US 2008/0126803 A1; Pub. Date: May 29, 2008; Filed: Oct. 30, 2007; hereinafter Ginter),
Regarding claim 13, Culter and Wojcik teaches: 
(Original) The system of claim 1 (please see claim 1 rejection), 

Culter and Wojcik combination does not appear to explicitly teach:
further comprising a collaboration management server, connected with the firmware repository server and configured with one or more user accounts, wherein the firmware repository server is configured to control access to one or more of the plurality of firmware packages based on the one or more user accounts.
However, Ginter (US 2008/0126803 A1), in an analogous art of updating device firmware, teaches:
further comprising a collaboration management server, connected with the firmware repository server and configured with one or more user accounts, wherein the firmware repository server is configured to control access to one or more of the plurality of firmware packages based on the one or more user accounts (See, e.g., Ginter, par. [1956]:  “In the preferred embodiment, to control access to clearinghouses, users are assigned account numbers at clearinghouses.  Account numbers provide a unique "instance" value for a secure database record from the point of view of an outsider.  From the point of view of an electronic appliance 600 site, the user, group, or group/user ids provide the unique instance of a record.  For example, from the point of view of VISA, your Gold Card belongs to account number #123456789.  From the point of view of the electronic appliance site (for example, a server at a corporation), the Gold card might belong to user id 1023.  In organizations Ginter, Figs. 67-69; par. [1677]: “PPE 650 automatically performs several checks to ensure that firmware being downloaded into the PPE has not been tampered with, replaced, or substituted before it was loaded. … If the two check summed values compare favorably ("yes" exit to decision Block 1396, then the PPE 650 may compare the public and private header identification tags associated with the firmware to ensure that the proper firmware was provided and had not been substituted (step not shown in the figure). …” EN:  Ginter teaches: to control access to clearinghouses, users are assigned account numbers that provide a unique "instance" value for a secure database record, while from the point of view of an electronic appliance 600 site, the user, group, or group/user ids provide the unique instance of a record.  And, PPE 650 compares the public and private header identification tags associated with the firmware to ensure that the proper firmware was provided.). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of Culter and Wojcik for updating firmware of a client device, by further incorporating the teachings of Ginter that teaches “further comprising a collaboration management server, connected with the firmware repository server and configured with one or more user accounts, wherein the firmware repository server is configured to control access to one or more of the plurality of firmware packages based on the one or more user accounts”.  A person having ordinary skill in the art would have been motivated toward such a modification of Culter and Wojcik, for: secure transaction management and to ensure that information is accessed and/or otherwise used only in authorized ways. (See Ginter, par [0003]). Culter, Wojcik, and Ginter are analogous arts directed generally to updating device firmware.  





Regarding claim 14, Culter, Wojcik, and Ginter teaches: 
(Original) The system of claim 13 (please see claim 13 rejection),
wherein the firmware repository server comprises a public firmware repository for one or more firmware packages and one or more private firmware repositories for one or more firmware packages, wherein the firmware repository server is configured to control access at least to the one or more private firmware repositories based on the one or more user accounts (See, e.g., Ginter, par. [1956]:  “In the preferred embodiment, to control access to clearinghouses, users are assigned account numbers at clearinghouses.  Account numbers provide a unique "instance" value for a secure database record from the point of view of an outsider.  From the point of view of an electronic appliance 600 site, the user, group, or group/user ids provide the unique instance of a record.  For example, from the point of view of VISA, your Gold Card belongs to account number #123456789.  From the point of view of the electronic appliance site (for example, a server at a corporation), the Gold card might belong to user id 1023.  In organizations which have plural users and/or user groups using a VDE node, such users and/or user groups will likely be assigned unique user IDs.  …”  Also see, e.g., Ginter, Figs. 67-69; par. [1677]: “PPE 650 automatically performs several checks to ensure that firmware being downloaded into the PPE has not been tampered with, replaced, or substituted before it was loaded. … If the two check summed values compare favorably ("yes" exit to decision Block 1396, then the PPE 650 may compare the public and private header identification tags associated with the firmware to ensure that the proper firmware was provided and had not been substituted (step not shown in the figure). …” EN:  Ginter teaches: to control access to clearinghouses, users are assigned account numbers that provide a unique "instance" value for a secure database record, while from the point of view of an electronic appliance 600 site, the user, group, or group/user ids provide the unique instance of a record.  And, PPE 650 compares the public and private header identification tags associated with the firmware to ensure that the proper firmware was provided.).



Regarding claim 15, Culter, Wojcik, and Ginter teaches: 
(Original) The system of claim 14 (please see claim 14 rejection), 
wherein the collaboration management server is configured with one or more user groups and the firmware repository server is configured to control access to one or more of the private firmware repositories based on the one or more user groups (See, e.g., Ginter, par. [1956]:  “In the preferred embodiment, to control access to clearinghouses, users are assigned account numbers at clearinghouses.  Account numbers provide a unique "instance" value for a secure database record from the point of view of an outsider.  From the point of view of an electronic appliance 600 site, the user, group, or group/user ids provide the unique instance of a record.  For example, from the point of view of VISA, your Gold Card belongs to account number #123456789.  From the point of view of the electronic appliance site (for example, a server at a corporation), the Gold card might belong to user id 1023.  In organizations which have plural users and/or user groups using a VDE node, such users and/or user groups will likely be assigned unique user IDs.  …”  Also see, e.g., Ginter, Figs. 67-69; par. [1677]: “PPE 650 automatically performs several checks to ensure that firmware being downloaded into the PPE has not been tampered with, replaced, or substituted before it was loaded. … If the two check summed values compare favorably ("yes" exit to decision Block 1396, then the PPE 650 may compare the public and private header identification tags associated with the firmware to ensure that the proper firmware was provided and had not been substituted (step not shown in the figure). …” EN:  Ginter teaches: to control access to clearinghouses, users are assigned account numbers that provide a unique "instance" value for a secure database record, while from the point of view of an electronic appliance 600 site, the user, group, or group/user ids provide the unique instance of a record.  And, PPE 650 compares the public and private header identification tags associated with the firmware to ensure that the proper firmware was provided.).



			Response to Arguments
9.	The Applicant Arguments/Remarks filed on 06/10/2021 under 37 CFR 1.111 have been fully considered by Examiner but they are not persuasive to overcome the reference(s) as they are either ineffective or moot in view of the new grounds of rejection used in this office action as necessitated by Applicant’s amendments.  

Conclusion
10.	Claims 1-19 are rejected.
THIS ACTION IS FINAL. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED N HUDA whose telephone number is (571)270-7171.  The examiner can normally be reached on Reg. Hrs M-F: 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED N HUDA/           Examiner, Art Unit 2191    

/WEI Y ZHEN/           Supervisory Patent Examiner, Art Unit 2191